Gutierrez v Srenick, Inc. (2017 NY Slip Op 00533)





Gutierrez v Srenick, Inc.


2017 NY Slip Op 00533


Decided on January 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2017

Mazzarelli, J.P., Saxe, Moskowitz, Kahn, Gesmer, JJ.


2119

[*1]Jose Gutierrez, Plaintiff-Respondent,
vSrenick, Inc., et al., Defendants-Appellants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Donna Mills, J.), entered on or about February 16, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated December 1, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JANUARY 26, 2017
CLERK